Case 2:19-cv-00040-JRG-RSP Document 234 Filed 02/24/20 Page 1 of 5 PageID #: 12357



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


   IMPLICIT, LLC,

                         Plaintiff,
                                                            Civil Action No. 2:19-cv-00040-JRG-RSP
                                                            (LEAD CASE)
          v.

   IMPERVA, INC.,

                         Defendant.


    DEFENDANT IMPERVA, INC.’S OPPOSED MOTION FOR EXPEDITED BRIEFING
                   AND TO STAY ALL OTHER DEADLINES

          Defendant Imperva, Inc. (“Imperva”) respectfully requests that the Court order an

   expedited briefing schedule with respect to Imperva’s Motion to Transfer (Dkt. 231, “Transfer

   Motion”) and a stay of all other deadlines in this matter. This motion is opposed.

          On February 19, 2020, Imperva filed a motion seeking transfer to the U.S. District of

   Delaware based upon the forum selection clause in the Intel License (Dkt. 231 and 231-3).

   Imperva’s Transfer Motion demonstrates good cause for transfer to the District of Delaware, and

   presents the same grounds as set forth in Juniper’s and Fortinet’s pending supplemental motions

   to transfer based on the same Intel License (Dkt. 164 and 185). Plaintiff Implicit, LLC’s

   (“Implicit”) opposition brief therefore will likely raise the same arguments in response to

   Imperva’s Motion that it raised in opposing Juniper’s and Fortinet’s respective supplemental

   transfer motions (Dkt. 175 and 199).       Thus, upon completion of the parties’ briefing on

   Imperva’s Transfer Motion, all parties will be in the same position regarding the forum selection

   clause of the Intel License. Accordingly, the Court’s Order to Stay the cases against Fortinet and

   Juniper pending resolution of the respective motions to transfer (Dkt. 230), particularly in light



                                                   1
Case 2:19-cv-00040-JRG-RSP Document 234 Filed 02/24/20 Page 2 of 5 PageID #: 12358



   of Imperva’s joinder in Fortinet’s motion to stay (Dkt. 207), should apply to Imperva. Thus, for

   the reasons articulated in Fortinet’s motion to stay (Dkt. 207), Imperva also requests a stay of all

   deadlines except for the expedited briefing on Imperva’s Transfer Motion.

          Expedited briefing is appropriate in this circumstance to preserve the parties’ resources

   and promote judicial efficiency. Discovery has not been completed, the parties are currently

   briefing claim construction, and the Markman hearing is scheduled for March 17, 2020.

   Expedited briefing would allow the parties to avoid the further expense of claim construction,

   fact and expert discovery, and potential multiplication of proceedings if Imperva’s case proceeds

   alone (with Juniper and Fortinet’s cases stayed) on claim construction and expert reports, while

   the Court considers Imperva’s motion to transfer on its normal timeline. Regarding judicial

   efficiency, expedited briefing would relieve the Court of the burden of considering and deciding

   claim construction issues that are on appeal in Implicit, LLC v. Sandvine Corp., CAFC No. 20-

   1362, and the subject of post-trial briefing in Implicit, LLC v. NetScout Sys., Inc., No. 2:18-cv-

   53-JRG (E.D. Tex. Apr. 15, 2019), prior to rendering its decision on the transfer issue.

   Expedited briefing would also relieve the Court of the burden of resolving Implicit’s pending

   discovery motion, as some issues Implicit raises would be mooted should the case be transferred

   to Delaware.

          Accordingly, Imperva’s request to expedite briefing and stay all other case deadlines is

   appropriate at this stage and would reduce the burden on the Court and the parties by allowing

   the Court to resolve the common issue of whether this case should proceed instead in the District

   of Delaware.

          Therefore, Imperva requests that the Court enter the following expedited briefing

   schedule:




                                                    2
Case 2:19-cv-00040-JRG-RSP Document 234 Filed 02/24/20 Page 3 of 5 PageID #: 12359



                    Brief                             Proposed Deadline

                    Response to Motion                 February 27, 2020

                    Reply                                March 2, 2020

                    Sur-reply (if any)                   March 4, 2020


          Imperva respectfully requests that the Court enter the attached order setting an expedited

   briefing schedule for Imperva’s Transfer Motion (Dkt. 231) and staying all other deadlines in

   this matter.

   Dated: February 24, 2020                    Respectfully submitted,

                                               /s/ Christopher L. Larson

                                               Michael J. Sacksteder (Lead Attorney)
                                               CA Bar No. 191605 (Admitted E.D. Tex.)
                                               msacksteder@fenwick.com
                                               Christopher L. Larson
                                               CA Bar No. 308247 (Admitted E.D. Tex.)
                                               clarson@fenwick.com
                                               Jessica L. Benzler
                                               CA Bar No. 306164 (Admitted E.D. Tex.)
                                               jbenzler@fenwick.com
                                               FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                               Facsimile:     415.281.1350

                                               Geoffrey R. Miller
                                               TX Bar No. 24094847
                                               gmiller@fenwick.com
                                               FENWICK & WEST LLP
                                               902 Broadway, Suite 14
                                               New York, NY 10010-6035
                                               Telephone:   212.430.2600
                                               Facsimile:   650.938.5200

                                               Counsel for Defendant
                                               IMPERVA, INC.




                                                  3
Case 2:19-cv-00040-JRG-RSP Document 234 Filed 02/24/20 Page 4 of 5 PageID #: 12360




                               CERTIFICATE OF CONFERENCE

          The undersigned herby certifies that counsel for Imperva has complied with the meet and

   confer requirement in Local Rule CV-7(h). This motion is opposed. The personal conference

   required by Local Rule CV-7(h) was conducted on February 24, 2020. Counsel for Implicit was

   Christian Hurt. Counsel for Imperva were Chris Larson and Jessica Benzler.

          No agreement could be reached.


                                              /s/ Christopher L. Larson
                                              Christopher L. Larson




                                                 4
Case 2:19-cv-00040-JRG-RSP Document 234 Filed 02/24/20 Page 5 of 5 PageID #: 12361




                                    CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document was filed electronically in compli-

   ance with Local Rule CV-5(a). All other counsel of record not deemed to have consented to

   electronic service were served with a true and correct copy of the foregoing by first class mail.



                                                  /s/ Christopher L. Larson
                                                  Christopher L. Larson
